DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a data obtaining module," "a data comparison module," "a cumulative score updating module," "a refrigerant leakage determination module," in claims 1-10, “a compressor speed or capacity comparison module" in claim 2, “a superheat comparison module” in claim 3, “a first pressure comparison module” in claim 4, "a supercooling degree comparison module," in claim 4, “a second pressure comparison module,” and “a reservoir level comparison module” in claim 6 and "a warning module" in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The ”data obtaining module” is not sufficiently described in the specification (see paragraph 38);
The ”data comparison module” is not sufficiently described in the specification (see paragraph 38);
The ”cumulative score updating module” is not sufficiently described in the specification (see paragraph 38);
The ”refrigerant leakage determination module” is not sufficiently described in the specification (see paragraph 38);
The ”a compressor speed or capacity comparison module” is not sufficiently described in the specification (see paragraph 38);
The ”a superheat comparison module” is not sufficiently described in the specification (see paragraph 38);
The ”a first pressure comparison module” is not sufficiently described in the specification (see paragraph 38);
The ”a supercooling degree comparison module” is not sufficiently described in the specification (see paragraph 38);
The ”a second pressure comparison module” is not sufficiently described in the specification (see paragraph 38);
The ”a reservoir level comparison module” is not sufficiently described in the specification (see paragraph 38); and
The ”warning module” is not sufficiently described in the specification (see paragraphs 16 and 45).

Claim limitations “a data obtaining module," "a data comparison module," "a cumulative score updating module," "a refrigerant leakage determination module," “a compressor speed or capacity comparison module," “a superheat comparison module,” “a first pressure comparison module,” "a supercooling degree comparison module," “a second pressure comparison module,” “a reservoir level comparison module,” and "a warning module" invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For the above mentioned claimed limitations, the disclosure contains no structural elements or a structure that perform the functions in the claims and no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed "data obtaining," "data comparison," "cumulative score updating," "refrigerant leakage determination," “compressor speed or capacity comparison," “superheat comparison,” “first pressure comparison ,” "supercooling degree comparison," “second pressure comparison,” “reservoir level comparison,” and "warning" modules are not properly described in the application as filed because the drawings only show boxes (210-250, see figs. 1 and 3), which represent each of the module and the specification neither contains structural elements known to one of skill in the art for the modules nor includes any sufficient known structural element capable of performing the claimed functions (see figs. 1, 3 and paragraphs 38, 45).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 11, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “an air source cooling-only cycle system" is confusing because it is not a term of art and one of skill in the art would not be able to discern the meets and bounds of the claim with the above mentioned term because it is also unclear what is included in the meaning of “an air source cooling-only cycle system”. For examination purposes, the above limitation is interpreted as ‘-- a cooling system, or a heat pump (see paragraph 68), or an air-conditioner --’.
In dependent claims 3-5, and 13-15, the limitations “comparing a superheat/sum of superheat degree, a discharge pressure, and a supercooling degree" are confusing because the above limitations require more than one operating parameter in addition to the use of compressor speed or capacity as an operating parameter for determining occurrence of refrigerant leak (see claims 1-2, and 11-12); however, independent claims 1, and 11 only recite one operating parameter that is obtained and compared to the preset operating parameter value.
In claim 1, the limitation “the operating parameter comprises one or more of the following" is confusing because claim 1 defines the operating parameter as the compressor speed or capacity; however, independent claim 1 further recites that the same single operating parameter includes one or more of other parameters. Since the single operating parameter is defined as compressor speed or capacity, the same operating parameter can not be defined as additional parameters other than and/or in addition to the compressor speed or capacity. For examination purposes, the single operating parameter is considered as a parameter including compressor speed or capacity as alternatives to the rest of the parameters now included in the amended claim 1 from the canceled claim 10 because the independent claim 1 only recites one operating parameter that is obtained and compared to the preset operating parameter value.
In claim 11, the limitation “step S1 comprises obtaining one or more of the following" is confusing because claim 11 defines the operating parameter as the compressor speed or capacity; however, independent claim 11 further recites that the same single operating parameter includes one or more of other parameters. Since the single operating parameter is defined as compressor speed or capacity, the same operating parameter can not be defined as additional parameters other than and/or in addition to the compressor speed or capacity. For examination purposes, the single operating parameter is considered as a parameter including compressor speed or capacity as alternative to the rest of the parameters now included in the amended claim 11 from the canceled claim 20 because the independent claim 11 only recites one operating parameter that is obtained and compared to the preset operating parameter value.
Claims 3-9, and 13-19 are rejected by virtue of being dependent upon the rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagita (US 2012/0234030 A1) and in view of Umeda (US 2014/0260388 A1).
In regards to claim 1, Hagita teaches a device (controller 3) for detecting a refrigerant leakage of an air source cooling-only cycle system (refrigerant leakage determination, see paragraph 99 for a refrigeration cycle 2 with air cooling evaporator 4, see fig. 1 and paragraph 41), comprising: a data obtaining module configured to obtain an operating parameter of the air source cooling-only cycle system (portion of controller obtaining various items of data at steps S102, and S202, see figs. 4 and 8 respectively; where the data item includes compressor speed, see paragraph 54), wherein the operating parameter comprises at least a compressor speed or capacity (compressor rotation speed obtained at steps S102, S202, see at least paragraph 54); a data comparison module (portion of the controller performing step S301, see fig. 10), configured to compare the operating parameter with a preset operating parameter interval (compressor rotation speed compared with the threshold value, see step S301, fig. 10 and paragraph 94); a cumulative score updating module (portion of the controller performing step S302, see fig. 10), configured to update a cumulative score (provide a comparison Pc with Pth, at step S302, see fig. 10) when the operating parameter falls within the preset operating parameter interval (see step S302 following step S301, fig. 10, where the compressor speed fall above threshold value, see paragraph 94); and a refrigerant leakage determination module (portion of the controller performing steps S303, and S208, see figs. 10 and 8 respectively), configured to determine that a refrigerant leakage has occurred (refrigerant leakage determined, see paragraphs 96-97) when the cumulative score exceeds a predefined cumulative score (when Pth>Pc, at step S302, determine that the refrigerant has leaked, see fig. 10 and paragraph 99), and to continue to operate the data obtaining module when the cumulative score does not exceed the predefined cumulative score (returning to normal operation process, see figs. 4, 8 and paragraph 95 and 93); wherein the operating parameter comprises one or more of the following: an operating state of the air source cooling-only cycle system (determining compressor speed and compressor discharge temperature TD, which represent an operating state of the air-conditioning system, see paragraphs 54-55), a shutdown state of the air source cooling-only cycle system, time elapsed since the air source cooling-only cycle system is shut down, time elapsed since the air source cooling-only cycle system operates, a water outlet temperature, a water inlet temperature, an expansion valve opening degree, a supercooling degree, a superheat degree, a compressor discharge pressure, and a reservoir level (these are alternative limitations, see MPEP 2173.05). Hagita further teaches that the data comparison module comprises a compressor speed or capacity comparison module (portion of the controller comparing compressor speed with threshold, see steps S207, and S301, figs. 8 and 10 respectively); the compressor speed or capacity comparison module is configured to compare the compressor speed or capacity with a predefined speed or capacity (Nc with Nth2, see figs. 8 and Nc with Nth3, see fig. 10) when the air source cooling-only cycle system has been continuously operated for a first predefined period of time (after operation of the system for a predetermined time at step S101, see figs. 4, 8 and paragraph 53) and the cumulative score updating module is configured to update the cumulative score when the compressor speed or capacity is greater than or equal to the predefined speed or capacity (value of the comparison as the cumulative score at step S302 is updated based on the compressor speed NC>Nth3 at step S301, see fig. 10) and compressor speed compared (at step S207) when a temperature is less than a first predefined value (when Tth2<Tm at step S204, controller performs compressor comparison at step S207, see fig. 8 and paragraphs 78-79).
However, Hagita does not explicitly teach comparing a temperature difference between inlet and outlet water with the threshold and updating the score by increasing the cumulative score by a first score.
Umeda teaches performing compressor capacity/speed control (see table 2; fig. 4 and paragraph 78) based on a comparison of a temperature difference between inlet and outlet water (C_DT, E_DT, PE_DT) with the threshold (calculating a temperature difference PE-DT to be within a factor of the water flow amount control, see table 2; and within a factor of the estimated E-DT, see paragraph 77 and figs. 3 and 10) and updating the score by increasing the cumulative score by a first score when the compressor speed/capacity is greater than or equal to the predefined speed or capacity (sum up the effective surge time by adding A, B, C and D, together to reach 60 seconds at step S506, when the compressor head is greater than the surge head at step S503, see figs. 10, 9, and paragraph 120; where the rising compressor head corresponds to the rising compressor speed, see abstract; paragraphs 10, 78 and 146; and claim 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressor comparison module of the data comparison module of Hagita by comparing the compressor speed/capacity at the compressor speed/capacity comparison module of Hagita based on the temperature difference between inlet and outlet water being below a predefined threshold as taught by Umeda and to have updated the score at the cumulative score updating module of Hagita by increasing the cumulative score by a first score based on the compressor speed being greater than or equal to a predefined speed as taught by Umeda in order to provide a refrigerating apparatus that operates efficiently and highly accurately during both normal time and during surge conditions (see paragraph 9, Umeda).
In regards to claim 7, Hagita teaches that the preset operating parameter interval is a preset value (compressor speed preset threshold value Nth3, see step S301, fig. 10 and paragraph 94).
In regards to claim 11, Hagita teaches a method for detecting a refrigerant leakage of an air source cooling-only cycle system (refrigerant leakage determination, see paragraph 99 for a refrigeration cycle 2 with air cooling evaporator 4, see fig. 1 and paragraph 41), comprising the following steps:
S1: obtaining an operating parameter of the air source cooling-only cycle system (portion of controller obtaining various items of data at steps S102, and S202, see figs. 4 and 8 respectively; where the data item includes compressor speed, see paragraph 54), wherein the operating parameter comprises at least a compressor speed or capacity (compressor rotation speed obtained at steps S102, S202, see at least paragraph 54);
S2: comparing the operating parameter with a preset operating parameter interval (compressor rotation speed compared with the threshold value, see step S301, fig. 10 and paragraph 94);
S3: updating a cumulative score when the operating parameter falls within the preset operating parameter interval (this is a contingent limitation in a method claim, see MPEP 2111.04);
S4: determining that a refrigerant leakage has occurred when the cumulative score exceeds a predefined cumulative score (determining that refrigerant leakage has occurred see paragraphs 96-97, when Pth>Pc, at step S302, see fig. 10 and paragraph 99), and returning to step S1 when the cumulative score does not exceed the predefined cumulative score (this is a contingent limitation in a method claim, see MPEP 2111.04); wherein step S1 comprises obtaining one or more of the following operating parameters: whether the air source cooling-only cycle system is operating (determining compressor speed and compressor discharge temperature TD, which represent an operating state of the air-conditioning system, see paragraphs 54-55), time elapsed since the air source cooling-only cycle system is shut down, time elapsed since the air source cooling-only cycle system operates, a water outlet temperature, a water inlet temperature, an expansion valve opening degree, a supercooling degree, a superheat degree, a compressor discharge pressure, and a reservoir level (these are alternative limitations, see MPEP 2173.05). Hagita further teaches that in step S2, the compressor speed or capacity is compared with a predefined speed or capacity when the air source cooling-only cycle system has been continuously operated for a first predefined period of time and an absolute value of a temperature difference between inlet and outlet water is less than a first predefined value (this is a contingent limitation in a method claim, see MPEP 2111.04); and in step S3, the cumulative score is increased by a first score when the compressor speed or capacity is greater than or equal to the predefined speed or capacity (this is a contingent limitation in a method claim, see MPEP 2111.04), and the method returns to step S1 when the compressor speed or capacity is less than the predefined speed or capacity (returning to obtaining various items of data at steps S102, and S202, see figs. 4 and 8 respectively; after determining that the compressor rotation speed Nc<Nth3 at steps S301, see at least paragraphs 93-94 and figs. 10, 4, and 8).
In regards to claim 16, Hagita teaches that the method further comprises the following steps: S2.1: when a second predefined period of time elapses after the air source cooling-only cycle system is shut down, comparing the compressor discharge pressure of the air source cooling-only cycle system with a second predefined pressure, and/or comparing a reservoir level with a predefined reservoir level (this is a contingent limitation in a method claim, see MPEP 2111.04); S3.1: determining that the refrigerant leakage has occurred when the compressor discharge pressure of the air source cooling-only cycle system is less than the second predefined pressure and/or the reservoir level is below the predefined reservoir level (this is a contingent limitation in a method claim, see MPEP 2111.04).
In regards to claim 17, Hagita teaches that the preset operating parameter interval is a preset value (compressor speed preset threshold value Nth3, see step S301, fig. 10 and paragraph 94).
In regards to claim 18, Hagita teaches that the method further comprises: step S5: sending a warning signal if it is determined that the refrigerant leakage has occurred (this is a contingent limitation in a method claim, see MPEP 2111.04).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagita in view of Umeda as applied to claim 1 above and further in view of Ochiai (US 2016/0146488 A1).
In regards to claim 6, Hagita does not explicitly teach a reservoir level comparison module configured to operate when a second predefined period of time elapses after the air source cooling-only cycle system is shut down; and wherein the second pressure comparison module is configured to compare the compressor discharge pressure with a second predefined pressure, and/or the reservoir level comparison module is configured to compare a reservoir level with a predefined reservoir level; and the refrigerant leakage determination module is configured to determine that the refrigerant leakage has occurred when the compressor discharge pressure of the air source cooling-only cycle system is less than the second predefined pressure and/or the reservoir level is below the predefined reservoir level.
Ochiai teaches a reservoir level comparison module (portion of the controller 3 performing steps S10 and S11, see figs. 16 and 2); the reservoir level comparison module is configured to operate when a second predefined period of time elapses after the air source cooling-only cycle system is shut down (refrigerant leak detection executed after a time period after the air-conditioning apparatus is stopped, see paragraph 229); and wherein the reservoir level comparison module is configured to compare a reservoir level with a predefined reservoir level (amount of refrigerant compared with refrigerant amount Mr at step S11, see fig. 16); and the refrigerant leakage determination module is configured to determine that the refrigerant leakage has occurred (at step S13, see fig. 16) when the reservoir level is below the predefined reservoir level (when the refrigerant amount is lower than Mr, see step S11, fig. 16 and paragraph 229).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data comparison module of Hagita by providing a reservoir level comparison module configured to compare a reservoir level with a predefined reservoir level; and determining that refrigerant leakage has occurred when the reservoir level is below the predefined reservoir level based on the teachings of Ochiai in order to accurately calculate the refrigerant amount in liquid extension pipes and to detect refrigerant leakage with high accuracy (see paragraph 7, Ochiai). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the reservoir comparison module of Hagita as modified by operating the module after a period of time elapses after the air-conditioning system is stopped based on the teachings of Ochiai in order to provide the refrigerant leakage operation in a time period that does not influence the indoor side and the outlet quality of the liquid extension pipe is controlled (see paragraph 229, Ochiai).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagita in view of Umeda as applied to claims 1 and 11 above and further in view of Ochiai (US 2016/0146488 A1).
In regards to claim 8, Hagita does not explicitly teach a warning module, configured to send a leakage warning signal when it is determined that the refrigerant leakage has occurred.
However Ochiai teaches a warning module (portion of the controller 3 performing step S14, see figs. 16 and 2), configured to send a leakage warning signal when it is determined that the refrigerant leakage has occurred (notification sent at step S14 after refrigerant leakage is determined at step S13, see fig. 16 and paragraph 239).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hagita by providing a warning module, configured to send a leakage warning signal when it is determined that the refrigerant leakage has occurred as taught by Ochiai in order to quickly notify the maintenance personnel about refrigerant leak status and to facilitate prompt response to refrigerant leakage.

Alternate rejection of claim 18 due to a determination that refrigerant leak has occurred at step S4 of claim 11:
In regards to claim 18, Hagita does not explicitly teach that the method further comprises: step S5: sending a warning signal if it is determined that the refrigerant leakage has occurred.
However Ochiai teaches a warning module (portion of the controller 3 performing step S14, see figs. 16 and 2), configured to send a leakage warning signal when it is determined that the refrigerant leakage has occurred (notification sent at step S14 after refrigerant leakage is determined at step S13, see fig. 16 and paragraph 239).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hagita by providing a warning module, configured to send a leakage warning signal when it is determined that the refrigerant leakage has occurred as taught by Ochiai in order to quickly notify the maintenance personnel about refrigerant leak status and to facilitate prompt response to refrigerant leakage.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagita in view of Umeda as applied to claim 1 above and further in view of Arnou (US 10,184,482 B2).
In regards to claim 9, Hagita teaches that the first predefined value could be 70 degree Celsius (see paragraphs 87-88); however, Hagita does not explicitly teach a 1 degree Celsius value. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen 1 degree Celsius as the first predefined value to compare to the difference between the inlet and outlet water temperatures in the system of Hagita as modified in order to begin compressor speed comparison quickly and corresponding with even minute water temperature variations because difference in inlet and outlet water temperatures directly affects the capacity, efficiency, speed and operation of the compressor (see col. 7, lines 58-67, Arnou).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagita in view of Umeda as applied to claim 11 above and further in view of Arnou (US 10,184,482 B2).
In regards to claim 19, Hagita teaches that the first predefined value could be 70 degree Celsius (see paragraphs 87-88); however, Hagita does not explicitly teach a 1 degree Celsius value. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen 1 degree Celsius as the first predefined value to compare to the difference between the inlet and outlet water temperatures in the system of Hagita in order to begin compressor speed comparison quickly and corresponding with even minute water temperature variations because difference in inlet and outlet water temperatures directly affects the capacity, efficiency, speed and operation of the compressor (see col. 7, lines 58-67, Arnou).
Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. In response to applicant's argument, "the invention of figure 3 is described as a detailed flowchart of the embodiment of figure 1 and not as a separate invention" the examiner maintains the restriction requirement and points out that applicant describes the inventions of figures 1 and 3 as separate embodiments in the specification (see figure 3 and paragraphs 40-43).
In response to applicant's argument, "the  the examiner maintains the indefiniteness and written description rejections because a memory may be part of a computing device but the memory alone is not the entire computing device. In addition, applicants disclosure contains no processor, computing device, control device or a controller with or without memory to perform any of the claimed limitations (see paragraphs 44 and 61).
In response to applicant's argument, "Hagita contains no disclosure of a "score" or updating a score under the conditions of claim 1" the examiner maintains the rejection of claim 1 and points out that applicant has not provided any reasoning for why power comparison value and its update in Hagita is not considered a score and updating a score (see paragraphs 95-98 and fig. 10 and above rejection of claims 1 and 11).
In response to applicant's argument, " the examiner maintains the rejection of claims and points out that the methods of Umeda (figures 3 and 10) are repeated based on the results of the steps S503, and S506 (see fig. 10), hence the summing surge time step does depend upon the difference between the inlet and outlet water temperatures (see above rejection of claims 1 and 11). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        /NELSON J NIEVES/Primary Examiner, Art Unit 3763